Citation Nr: 1036955	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to June 1969.  The 
Veteran died in April 2004, and the appellant is his surviving 
spouse.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 2005 rating decision of 
the Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.  In 
January 2009, the Board returned the case for additional 
development, and the case was subsequently returned to the Board 
for further appellate review.  

REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  The Board is 
cognizant of the fact that the appellant's case has been in 
adjudicative status for some time, and it has already been 
remanded in the past.  Consequently, the Board wishes to assure 
the appellant that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of her 
claim.

In this regard, part of the development obtained when the Board 
previously returned this case included obtaining a medical 
opinion regarding the relationship, if any, between the cause of 
the Veteran's death and his service connected psychiatric 
disability.  However, following a review of the Veteran's claims 
file and the opinion offered following that review, the examiner 
stated that "consideration should be given for referral to a 
specialist in internal medicine or cardiology for further opinion 
on this matter."  Under the facts and circumstances of this 
case, particularly given that the appellant has essentially 
contended that the Veteran's death was due to a massive heart 
attack caused by his PTSD, the Board is of the opinion that the 
an additional opinion is needed from a cardiologist.  

In addition, on July 9, 2010, the Board received additional 
evidence from the appellant, to include an undated private 
medical opinion from Dr. M., a family doctor in Texas and New 
Mexico.  The correspondence associated with this medical opinion 
did not indicate whether the appellant wished to have this new 
evidence considered by the RO or whether she wished to waive RO 
consideration.  Unfortunately, without this information, the 
Board does not have appropriate jurisdiction to consider this new 
evidence.  The Board is bound by law to remand the claim.  See 38 
C.F.R. § 20.1304 (2010).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., and the appellant will be notified when 
further action on her part is required.  Accordingly, this case 
is REMANDED for the following action:

The Veteran's claims file should be 
referred to a cardiologist for review and 
an opinion as to the etiology of the cause 
of the Veteran's death.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the August 2009 VA medical opinion, and 
offer comments and an opinion as to the 
following questions.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

a.) Was any cardiovascular 
disease caused by, or 
etiologically related to the 
Veteran's post-traumatic stress 
disorder (PTSD)?

b.)  If the PTSD did not cause 
any cardiovascular disease, was 
any cardiovascular disease 
aggravated by the Veteran's PTSD?  
The examiner is advised that 
aggravation for legal purposes is 
defined as a chronic worsening of 
the underlying disability versus 
a temporary flare-up of symptoms.  
It represents a permanent 
increase in severity, beyond its 
natural progression.

c.)  What was likely the 
principal or primary cause of the 
Veteran's death?  

d.)  Did the Veteran's PTSD cause 
or contribute substantially and 
materially to cause the Veteran's 
death?  

The reviewer is advised that under VA 
regulations a disability will be considered 
as the principal (primary) cause of death 
when such disability, singly or jointly 
with some other condition, was the 
immediate or underlying cause of death or 
was etiologically related thereto.  A 
contributory cause of death is inherently 
one not related to the principal cause.  In 
determining whether a condition contributed 
to death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the production 
of death.  It is not sufficient to show 
that it casually shared in producing death, 
but rather it must be shown that there was 
a causal connection.  

In addition, diseases or injuries involving 
active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary 
cause being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and general impairment 
of health to an extent that would render 
the person materially less capable of 
resisting the effects of other disease or 
injury primarily causing death.  Lastly, 
there are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated 
irrespective of coexisting conditions, but, 
even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
condition was of such severity as to have a 
material influence in accelerating death.  
In this situation, however, it would not 
generally be reasonable to hold that a 
condition accelerated death unless such 
condition affected a vital organ and was of 
itself of a progressive or debilitating 
nature.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence, including that submitted to the BVA in July 2010.  If 
the benefit sought is not granted, the appellant and her 
representative should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with her 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


